Citation Nr: 0432265	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for cardiac arrhythmia, 
status post rheumatic fever, currently evaluated as 30 
percent disabling.

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for ischemic 
cerebrovascular disease with dizzy spells, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1971 through June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and August 2003 decisions 
by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  The April 2002 decision 
increased the veteran's disability rating for cardiac 
arrhythmia to 30 percent and continued a 10 percent 
disability rating for hypertension.  The August 2003 decision 
granted service connection for ischemic cerebrovascular 
disease and assigned an initial rating of 10 percent.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that, in addition to receiving treatment at a VAMC, he also 
received treatment from Drs. Kapadia, a private cardiologist, 
and Shah, a private neurologist.  After reviewing the 
clinical evidence of record, the Board notes that complete 
treatment records from Drs. Kapadia and Dr. Shah have not 
been associated with the record.  Although there are some 
treatment notes from these doctors associated with the 
veteran's VA medical records, such treatment notes refer to 
other recent private treatment records that are not 
associated with the claims folder.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the necessary 
releases from the veteran in order to 
secure copies of treatment records from 
Drs. Kapadia and Shah of Madisonville, 
Kentucky.  After the appropriate releases 
have been obtained, the RO should obtain 
such private treatment records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



